Citation Nr: 0307776	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  99-23 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a disability involving 
bone loss, muscle spasm, vision problems, throat problems, 
vertigo, loss of balance, migraine headaches, and an 
inability to grasp objects as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's period of service at Los Alamos, New Mexico 
occurred after testing was completed at the TRINITY project.

2.  A disability involving bone loss, muscle spasm, vision 
problems, throat problems, vertigo, loss of balance, migraine 
headaches, and an inability to grasp objects was diagnosed 
many years after the veteran's separation from active duty 
service.

3.  A disability involving bone loss, muscle spasm, vision 
problems, throat problems, vertigo, loss of balance, migraine 
headaches, and an inability to grasp objects was not shown in 
service, and was not related to the veteran's military 
service, including any in-service radiation exposure.


CONCLUSION OF LAW

Service connection for a disability involving bone loss, 
muscle spasm, vision problems, throat problems, vertigo, loss 
of balance, migraine headaches, and an inability to grasp 
objects secondary to exposure to ionizing radiation is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran underwent 
replacement of old dental fillings in November 1946.  The 
veteran's separation examination dated October 1947 was 
negative for complaints, treatment, or diagnoses of any 
disabilities.

A radiology report fro F.B.C., Jr., M.D., dated August 1992, 
showed 50 percent compression fracture involving T12, stable, 
probably acute; dish syndrome of T9, T10, and T11; moderate 
degenerative joint disease involving L4-L5 and L5-S1; no 
structural abnormality involving the lumbosacral spine.

A progress note from The Paducah Orthopaedic Clinic dated 
February to March 1993 shows post operative fusion of 
metacarpal phalangeal joint left great toe, with pinning 
performed in January 1993.  A March 1993 entry indicated that 
the veteran's fusion appeared solid.  The veteran would be 
able to put his regular shoes on, and do gentle activities 
for a month.

A letter from a VA radiation oncologist dated May 1999 
indicates that the veteran was under her care for prostate 
cancer treatment and had been diagnosed with multiple 
sclerosis and extremely disabling rheumatoid arthritis.

A statement from the veteran's son dated December 1998 and 
received by the RO in August 1999, indicates that he was 
present with his father in a hospital in Memphis, Tennessee, 
when he was undergoing several tests in an attempt to 
diagnose symptoms he was experiencing.  The son indicated 
that one of the tests was where air bubbles were injected 
into the spine and allowed to travel into the brain cavity.  
At the conclusion of the procedure they were told that the 
air had filled pockets or cavities in the areas where brain 
tissue should have been.  The son stated that he was told 
that this was one of the indicators of a disease called brain 
atrophy.  

A VA Consultation Sheet from rheumatology dated July 1999 
indicates that the veteran had prostate cancer.  The veteran 
reported being at the TRINITY site and was a part of an 
engineering team and had a history of severe exposure to 
radiation.  The veteran complained of miserable pain in his 
ankles, knees, and right hip.  The examiner noted that both 
of the veteran's hands and metacarpophalangeal joints and 
proximal interphalangeal joints were severely deformed and 
grossly subluxed.  There was no sign of active synovitis on 
the hands.  The metacarpophalangeal joints of the feet and 
proximal interphalangeal joints were grossly 
deformed/subluxed without any sign of active disease.  The 
left metacarpophalangeal joint was fused for preventing the 
inversion of the hallux.  The examiner noted no rheumatoid 
nodules that he could readily discern.  Both knees showed 
minimal degrees of old synovitis and were without acute 
disease.  The remainder of the examination was not 
significant.  It was noted that the veteran had no active 
arthritis and his rheumatoid arthritis was "fairly burned 
out".

VA progress notes dated April to May 1999 show radiation 
treatment for prostate cancer.  VA outpatient treatment 
records dated March 1997 to May 2000 show that the veteran 
sought treatment for neurological complaints of generalized 
weakness, intermittent double vision, and impairment of 
memory.  He also complained of frequent retrobulbar 
headaches.  The veteran was noted to have a history of 
multiple sclerosis, which was in remission with no residual 
neurological deficits seen.  He was also treated for low back 
pain and it was noted that he had a history of rheumatoid 
arthritis.  

A March 2000 letter from the Defense Threat Reduction Agency 
indicates that the veteran had indicated that he was not 
present at any U.S. atmospheric nuclear testing during his 
military service.  He did note that he was sent to Los 
Alamos, New Mexico, and to the TRINITY site to guard the 
crater and assist in the maintenance of a facility for 
visiting Los Alamos crews.  The letter noted that TRINITY was 
a U.S. atmospheric nuclear test conducted at the Alamogordo 
Bombing Range, New Mexico, from July 16 through August 6, 
1945.  The letter indicates that the veteran's service 
records reveal that he served in the United States Army from 
April 30, 1946, through October 30, 1947.  It was noted that 
the veteran's period of service precluded consideration as a 
participant of Project TRINITY, as defined in 38 C.F.R. 
§ 3.309.  The letter noted that after careful search of 
available dosimetry data, there were no records found of 
exposure for the veteran.

At his May 2001 VA examination, the veteran reported that 
during his time at the TRINITY site he was exposed to 
ionizing radiation and other chemicals, including mercury and 
lead.  He indicated that after his discharge his teeth began 
to decay, he complained of blinding headaches, problems with 
dexterity, muscle and joint pains, periods of dizziness, and 
unusual fatigue.  He also indicated that he developed 
recurrent infections, rheumatoid arthritis, multiple 
sclerosis, and prostate cancer.  It was noted that the 
veteran was first seen as a patient at the VA in April 1995.  
Records revealed that he was initially diagnosed with 
rheumatoid arthritis in the 1970's and multiple sclerosis in 
the early part of the 1980's that was never confirmed.  With 
regard to the rheumatoid arthritis, it was noted, the veteran 
never received any second line agents.  He had a T12 
compression fracture based on an x-ray in August 1992 and the 
lumbosacral spine x-ray revealed diffuse idiopathic skeletal 
hyperostosis of T9, 10, 11, and moderate degenerative joint 
disease of L4-5 and L5-S1.  It was noted that the veteran had 
fusion of the metatarsophalangeal joint of the left great toe 
in January 1993 and he was evaluated in 1997 by a hand 
surgeon due to his deformities and eventually had surgery.  
He also had a history of prostate cancer and was evaluated by 
neurology in January 2000 with complaints of generalized 
weakness, intermittent diplopia, and impairment of memory for 
the past 2-3 years.  Other complaints noted were retrobulbar 
headaches and syncopal episodes.  It was noted that the 
examiner felt that the veteran's multiple sclerosis was in 
remission and the veteran did not have any neurological 
deficits during that visit.

The examiner noted that as far as his opinion was concerned 
with regard to the veteran's symptomatology in relation to 
ionizing radiation, as a Rheumatologist, he could only 
comment on his rheumatoid arthritis and possible osteoporosis 
(bone loss).  The examiner indicated that he had rheumatoid 
arthritis and the initiating agent that causes it is still 
unknown.  There had been no reports up to this date of 
ionizing radiation causing rheumatoid arthritis.  However, in 
a report of the Radiation Effects Research Foundation (REFR) 
Immunology Workshop in 1999 in Japan, the REFR immunologists 
based on findings of previous immunologic studies on A-bomb 
survivors proposed that previous exposure to radiation may 
have led to alterations in the balance between T-helper and 
T-helper type 2 imbalances of T-cells in survivors.  They 
stated that such long-standing imbalances of T-cell function 
could eventually lead to an increased risk of succumbing to 
various diseases, including perhaps certain infectious 
diseases, auto-immune disease and cancers for which radiation 
effects have previously been demonstrated.  The workshop 
members agreed that the overall hypothesis should be tested.  
Based on the current data, the examiner noted that he could 
not categorically say that his rheumatoid arthritis was 
linked to ionizing radiation but definitely was a possibility 
based on the 1999 report of RERF.  However, he noted that 
studies were needed to document this.

At his July 2001 VA examination, the veteran reported 
multiple medical problems since the 1970's.  The examiner 
noted that the veteran's file indicated that he had four 
fillings that he was seen for in service and following 
service he had a filling that fell out and was replaced.  The 
examiner noted that other than that he did not see dental 
problems after the service and it appeared that most of the 
veteran's problems did not develop until the early 1970's, at 
which time he was diagnosed with rheumatoid arthritis and in 
the early 1980's when he was diagnosed with multiple 
sclerosis.  

The examiner noted that the etiology of the inability to 
grasp objects, bone loss, muscle spasms, vision problems, 
throat problems, vertigo, loss of balance, and migraine 
headaches could all be related to his multiple sclerosis 
which was now in remission.  It was also noted that the 
inability to grasp objects and bone loss could also be due to 
his rheumatoid arthritis and the etiology is unknown in both 
cases.  The examiner indicated that the veteran claimed to 
have been exposed to mercury in 1947 while in service.  The 
examiner noted that exposure to mercury causes tremors, 
irritability, excitability, decreased concentration, 
hallucinations, stomatitis, gingivitis, successive 
salivation, and renal dysfunction.  The lung and brain were 
usually the most vulnerable to inhalation of environmental 
mercury.  The veteran indicated that that he did not have 
inhalation or ingestion of mercury, only that it was exposed 
to his skin.  Percutaneous absorption was minimal for 
inorganic lead compounds, but alkyl lead components were well 
absorbed by the dermal site.  Symptoms were irritability, 
fatigue, headache, anorexia, sleep disturbance, depressed 
mood, libido might be diminished, abdominal pain, anemia, 
gout, motor neuropathy, and renal insufficiency, but these 
symptoms would not be dormant for 20 years.  They would be a 
more acute phase and therefore, the examiner did not think 
that the veteran had any residual to lead or mercury 
exposure.  The examiner noted that he did not think that the 
veteran had any residual to lead or mercury exposure and it 
was as likely as not that he did not.  The examiner indicated 
that the veteran was the most concerned about the symptoms of 
the inability to grasp objects, bone loss, muscle spasms, 
vision problems, throat problems, vertigo, loss of balance, 
and migraine headaches which all started sometime after 1971 
to the 1980's.  The examiner opined that more than likely, 
these symptoms were due to his multiple sclerosis and not his 
exposure to radiation.

A statement from the veteran's daughter-in-law dated November 
2001 indicated that she was a licensed practical nurse and 
had been providing medical observation and care for the 
veteran for the last 10 years.  She indicated that she was in 
the room when a VA examiner opined that there was no doubt in 
his mind that radiation damage to his immune system was the 
root cause for practically or possibility all of his medical 
and physical problems.  She also indicated that she had heard 
from medical personnel at three VA hospitals that the veteran 
should have been service connected years ago and they should 
not give up because it was normal routine for the local VA 
Boards to reject and deny until the veteran gives up or dies.

Outpatient treatment reports from Lourdes Hospital and 
Western Baptist Hospital dated January 1993 to November 2001 
show treatment for low rib pain, probable fracture in 
February 1999 as well as chest pain from injury.  Radiology 
report dated February 1999 revealed COPD and mild bibasilar 
fibrosis; T12 compression fracture; no acute cardiopulmonary 
process.  The veteran was treated in September 1997 for a 
wound closure, skin flap closure to left index finger; fusion 
of MP joint left great toe in January 1993.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
radiology report from F.B.C., Jr., M.D., dated August 1992; 
progress note from The Paducah Orthopaedic Clinic dated 
February to March 1993; letter from a VA radiation oncologist 
dated May 1999; statement from the veteran's son dated 
December 1998; VA Consultation Sheet from rheumatology dated 
July 1999; VA progress notes dated April to May 1999; VA 
outpatient treatment records dated March 1997 to May 2000; 
letter from the Defense Threat Reduction Agency dated March 
2000; VA examinations dated May 2001 and July 2001; statement 
from the veteran's daughter-in-law dated November 2001; 
outpatient treatment reports from Lourdes Hospital and 
Western Baptist Hospital dated January 1993 to November 2001.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, the statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

In March 2001 this appeal was remanded for the scheduling of 
a VA examination and opinion concerning the veteran's claimed 
exposure to ionizing radiation.

The veteran was sent a VCAA letter in March 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran seeks entitlement to service connection for a 
disability involving bone loss, muscle spasm, vision 
problems, throat problems, vertigo, loss of balance, migraine 
headaches, and an inability to grasp objects claimed as 
residuals of exposure to ionizing radiation.  For veterans 
who were exposed to radiation during service, VA law and 
regulations provide that service connection for a disease or 
disorder which is claimed to be attributable to ionizing 
radiation exposure during service may be established in one 
of three different ways.  Stone v. Gober, 14 Vet. App. 116 
(2000); McGuire v. West, 11 Vet. App. 274 (1998); See Wandel 
v. West, 11 Vet. App. 200 (1998); Ramey v. Brown, 9 Vet. App. 
40 (1996), aff'd sub nom Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

First, there are now 20 types of cancer which are 
presumptively service connected under the provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2).  The 20 
cancers are listed as the following: leukemia (other than 
chronic lymphocytic leukemia [emphasis added]), cancer of the 
thyroid, cancer of the breast, cancer of the pharynx, cancer 
of the esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract and 
bronchiolo-alveolar carcinoma, cancer of the bone, cancer of 
the brain, cancer of the colon, cancer of the lung, and 
cancer of the ovary.  38 U.S.C.A. § 1112(c)(2).  

Second, 38 C.F.R. § 3.311(b) (2002) provides a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  This regulation establishes a series of 
chronological obligations upon both parties.  Hilkert v. 
West, 12 Vet. App. 145, 148 (1999); Wandel v. West, 11 Vet. 
App. 200.  First, the claimant must establish that the 
veteran has a radiogenic disease.  See 38 C.F.R. § 
3.311(b)(2).  This disease must manifest within a certain 
time period.  38 C.F.R. § 3.311(b)(5).  Once a claimant has 
established a diagnosis of a radiogenic disease within the 
specified period and claims that the disease is related to 
his radiation exposure while in service, VA must then obtain 
a dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration in compliance with 38 C.F.R. § 3.311(c)(1).  
Hilkert v. West, 12 Vet. App. at 148.

"Radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; and 
(xxii) Lymphomas other than Hodgkin's disease.  38 C.F.R. § 
3.311(b)(2).  It should be recognized that the veteran has 
not been diagnosed with a presumptive disease and he does not 
have a radiogenic disease.

Third, service connection can be established on a direct 
basis under the provisions of 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303.  Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 
1994).  Applicable regulations also provide that if a claim 
is based on a disease other than one of those listed in 
paragraphs (b)(2) or (b)(3) of Section 3.311, VA shall 
nevertheless consider the claim under the provisions of this 
section provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R.§ 3.311(b)(4).  

Here, service connection may be granted for an injury or 
disability resulting from personal injury or disease incurred 
in or aggravated by active service; service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service; or 
service connection may be presumed for a specified chronic 
disease, including malignant tumors, if manifest to a degree 
of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; Hardin v. West, 11 Vet. App. 74, 78 (1998); 38 
C.F.R. §§ 3.303, 3.307, 3.309.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In this case, the record reflects that the veteran served on 
active duty from April 1946 to October 1947.  The record 
shows that he was stationed at Los Alamos, New Mexico, at the 
TRINITY site, where he allegedly guarded a crater and 
assisted in the maintenance of a nearby facility for visiting 
crews.  The veteran's Enlisted Record and Report of 
Separation (DD 214) shows that he was a truck driver.  In a 
March 2000 letter, the Defense Threat Reduction Agency (DTRA) 
stated that project TRINITY was an atmospheric nuclear 
testing site conducted at the Alamogordo Bombing Range in New 
Mexico from July 16, 1945 to August 6, 1945.  DTRA then 
indicated that the veteran's period of service, which 
occurred after testing was complete, precluded a finding that 
he was a participant of project TRINITY, as defined.  It was 
further noted that a search of available dosimetry date 
showed no record of exposure.  In summary, available military 
records did not document his participation in Project 
TRINITY.  As a result, DTRA made no attempt to provide a dose 
estimate with respect to the veteran's possible radiation 
exposure.

The Board notes that it is not bound by the DTRA's 
determination that the veteran was not exposed to radiation 
in service.  For VA purposes, a veteran is determined to have 
been exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed.  38 C.F.R. § 3.311(b)(1)(i) (emphasis added).  
Although it appears that the veteran did not participate in 
atmospheric testing of nuclear weapons at project TRINITY, as 
he was not stationed at that site until after testing was 
complete, the regulation does not require that the veteran be 
present during nuclear testing.  In addition to participation 
in the atmospheric testing of nuclear weapons, the regulation 
also states, "or other activities as claimed."  Id.  The fact 
that the veteran believes he was exposed to radiation by 
being at the site shortly after nuclear testing was complete 
meets the requirements under 38 C.F.R. § 3.311(b)(1)(i).

Next, the Board notes that the veteran's claimed disability 
involving bone loss, muscle spasm, vision problems, throat 
problems, vertigo, loss of balance, migraine headaches, and 
an inability to grasp objects is not a disease specific to 
radiation exposed veteran's listed under 38 C.F.R. § 
3.309(d).  In addition, this disability is not included in 
the list of radiogenic diseases under 38 C.F.R. § 3.311.  
Under 38 C.F.R. § 3.311(b)(4), however, if a claim is based 
on a disease other than one of those listed in paragraphs 
(b)(2) or (b)(3) of this section, VA shall nevertheless 
consider the claim under the provisions of this section 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.

Analysis

After careful review of the veteran's contentions, lay 
statements, as well as the scientific and medical evidence, 
the Board finds that entitlement to service connection for a 
disability involving bone loss, muscle spasm, vision 
problems, throat problems, vertigo, loss of balance, migraine 
headaches, and an inability to grasp objects as residual to 
ionizing radiation exposure is not warranted.

As noted above, the evidence does not show that the veteran 
was exposed to radiation at Los Alamos.  The veteran contends 
that he was exposed to ionizing radiation after testing at 
the TRINITY site.  Records do not show his participation in 
Project TRINITY and no record was found of dosimetry data or 
exposure to ionizing radiation for the veteran.

In addition, the veteran does not have one of the presumptive 
cancers outlined in 38 C.F.R. § 3.309(d)(2) or a radiogenic 
disease under 38 C.F.R. § 3.311(b)(2).  There has been no 
examiner who has linked the veteran's symptoms to exposure to 
ionizing radiation.  A VA Rheumatologist in May 2001 
indicated that he could not categorically say that the 
veteran's rheumatoid arthritis was linked to ionizing 
radiation but definitely was a possibility based on the 1999 
report of RERF.  However, he noted that studies were needed 
to document this.  The veteran's daughter-in-law indicated in 
her statement that a VA physician who examined the veteran 
indicated that all his symptoms were related to ionizing 
radiation exposure in service.  However, VA records do not 
show this opinion in examinations conducted by this 
particular examiner.

A July 2001 VA examiner opined that he did not think that the 
veteran had any residual to lead or mercury exposure and it 
was as likely as not that he did not.  In addition, he noted 
that the veteran's symptoms of the inability to grasp 
objects, bone loss, muscle spasms, vision problems, throat 
problems, vertigo, loss of balance, and migraine headaches 
could all be related to his multiple sclerosis which was in 
remission.  It was also noted that the veteran's inability to 
grasp objects and bone loss could also be due to his 
rheumatoid arthritis and the etiology was unknown in both 
cases.  The examiner opined that the veteran's symptoms more 
than likely were due to his multiple sclerosis and not his 
exposure to radiation.

While the Board has considered the veteran's assertions that 
there is an etiological relationship between his in-service 
exposure to ionizing radiation, the Board emphasizes that he 
cannot establish entitlement to the benefit sought on the 
basis of his assertions, alone.  The veteran is competent to 
describe symptoms that he might have observed and report 
continuity of symptomatology; however, as a layperson without 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, such as the 
etiological relationship between a disability involving bone 
loss, muscle spasm, vision problems, throat problems, 
vertigo, loss of balance, migraine headaches, and an 
inability to grasp objects and an injury or disease during 
active service, to include his exposure to ionizing radiation 
therein.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for residuals of exposure to ionizing radiation 
and/or lead/mercury exposure.  The veteran has failed to 
submit evidence of any current radiation-induced disability, 
or submitted any medical evidence linking the disorders to 
any in-service exposure to ionizing radiation and/or 
mercury/lead poisoning.  In addition, the Board finds that a 
disability involving bone loss, muscle spasm, vision 
problems, throat problems, vertigo, loss of balance, migraine 
headaches, and an inability to grasp objects was not present 
in service or for many years later, and that such disability 
was not related to an incident of service.


ORDER

Service connection for a disability involving bone loss, 
muscle spasm, vision problems, throat problems, vertigo, loss 
of balance, migraine headaches, and an inability to grasp 
objects as a result of exposure to ionizing radiation is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

